Appellants have petitioned for a rehearing. They contend that this court has overlooked "the fact that the trial court misinstructed upon questions of law that were controlling and bore directly upon the issues framed by the pleadings;" and they assert that the rule stated in ¶ 3 of the syllabus, that absent request for an appropriate instruction "failure to instruct can be urged as error only if in light of the evidence the nondirection constitutes misdirection," is erroneous.
The questions thus presented by the petition for a rehearing were raised and argued both in the brief and on the oral argument, and were determined by the decision in this case. The petition is, in effect, a restatement and a reargument of matters that were contained in the briefs, called to the attention of the court on the oral argument and determined by the decision, and do not constitute grounds for rehearing. Rule 16, Rules of Practice,41 N.D. 696. Nevertheless, we have considered the questions presented and find no reason for departing from the former opinion.
It is a fundamental principle, which has been declared by this *Page 459 
court many times, that error is never presumed on appeal; and that there rests upon the appellant the burden of affirmatively proving prejudicial error by the record presented to the appellate court. 5 CJS pp. 262-269; Erickson v. Wiper, 33 N.D. 193, 157 N.W. 592; Halstead v. Missouri Slope Land  Invest. Co. 48 N.D. 1001, 188 N.W. 163; First State Bank v. Schmaltz, 61 N.D. 150, 237 NW 644; Farmers' Educational  Co-op. Union Elevator Co. v. Irons,64 N.D. 370, 252 N.W. 380. The burden resting upon the appellant is not sustained by showing error. He must show that the error was prejudicial. Comp. Laws 1913, § 7485; Cohen v. Wyngarden, 48 N.D. 344, 184 N.W. 575; Bristol  S. Co. v. Skapple  Montgomery, 17 N.D. 271, 115 N.W. 841; Swallow v. First State Bank, 35 N.D. 608, 161 NW 207; Rattie v. Minneapolis, St. P.  S. Ste. M.R. Co. 55 N.D. 686,215 N.W. 158; Ouren v. Friswold, 55 N.D. 664, 215 N.W. 160; Arnold v. Minneapolis, St. P.  S. Ste. M.R. Co. 59 N.D. 59, 228 N.W. 456, 29 NCCA 68.
The fact that the trial court has erred in admitting certain evidence offered by the defendant does not furnish a valid ground for setting aside a verdict for the defendant and ordering a new trial, where, under all the evidence in the case, the defendant was entitled to a verdict as a matter of law, regardless of whether the evidence erroneously admitted was considered or disregarded. Schnell v. Northern P.R. Co. ante, 369, 1 N.W.2d 56; see also Sorg v. Brost, 29 N.D. 124, 150 N.W. 455; Bristol  S. Co. v. Skapple  Montgomery, 17 N.D. 271, 115 N.W. 841, supra. And where an appellant in a civil action asks that a verdict of a jury be set aside because of certain instructions alleged to be erroneous, he must establish affirmatively by the record presented to the appellate court that under the evidence in the case the jury might and probably would have returned a different verdict if the erroneous instructions had not been given. Ross v. Kay Copper Co. 20 Ariz. 576, 184 P. 978; Morgan v. Bankers' Trust Co. 63 Wn. 476, 115 P. 1047; Osmundson v. Moore Mercantile Co.70 Mont. 458, 226 P. 215; Bryant v. Gray, 179 Cal. 679, 178 P. 709; Giles v. Ternes, 93 Kan. 140, 143 P. 491.
"The question whether the trial court's charge misled the jury cannot be decided without reading the evidence in connection with *Page 460 
the instructions complained of." Osmundson v. Moore Mercantile Co. 70 Mont. 458, 226 P. 215, supra. "Without the evidence bearing on any question in the case, it cannot be determined on an appeal that an instruction given, even if erroneous as an abstract statement of law, was prejudicial error." Giles v. Ternes, supra. "It is incumbent upon the party appealing to show, not only abstract error, but error prejudicial to him upon the facts in evidence, and, to avail himself of the point that an instruction was erroneous, he must bring before the court sufficient evidence to show that, upon a proper instruction, there might have been a finding in his favor. If he does less than this, he presents for consideration a mere abstract question of error." Hamlin v. Pacific Electric R. Co. 150 Cal. 776, 89 P. 1109, 1112. See also Isensee Motors Co. v. Godfrey, 61 N.D. 435, 238 N.W. 550; Jacobson v. Klamann, 54 N.D. 867, 211 N.W. 595.
The plaintiffs sought to recover from the defendant, Van Horne, (1) certain moneys which they alleged had been paid to him as salary in excess of that which he was entitled to receive, and, (2) certain other moneys which they alleged had been paid to and retained by him, but which belonged to the plaintiffs. Whether he had received and had retained the moneys alleged, were questions of fact, and the answer thereto could be found only in the evidence adduced upon the trial. If there was no evidence from which reasonable men in the exercise of reason and judgment could have found that he did receive and retain such moneys, then any error in the instructions as to the amount thereof that he had a right to receive and retain became harmless, and did not affect the verdict. Ross v. Kay Copper Co. 20 Ariz. 576, 184 P. 978, supra.
While the assignments of error are based on the instructions, the actual contention of the appellants is that the defendant, Van Horne, received certain payments in excess of that which he was entitled to receive under the law and that plaintiffs as a matter of law were entitled to recover such moneys. If appellants' contentions, as to the law and the facts, are correct, plaintiffs would have been entitled to a directed verdict. Yet there was no motion for a directed verdict, nor was there any request for an instruction that the plaintiffs *Page 461 
were entitled to recover a certain amount, and there was no motion for a new trial.
Throughout the whole history of this state it has been an established principle, both in civil and in criminal cases, that in an action tried to a jury the question of the sufficiency of the evidence cannot be raised for the first time in the Supreme Court. State v. Empting, 21 N.D. 128, 128 N.W. 1119; State v. Glass,29 N.D. 620, 151 N.W. 229; Horton v. Wright, B.  S. Co. 43 N.D. 114, 174 N.W. 67; Bailey v. Davis, 49 N.D. 838, 193 N.W. 658; Veum v. Stefferud, 50 N.D. 371, 196 N.W. 104; Jacobson v. Klamann, 54 N.D. 867,211 N.W. 595, supra; Schulenberg v. Long, 57 N.D. 262, 221 N.W. 69. In a civil action the question whether the verdict is supported by, or is against, the evidence can be raised in the supreme court only if it has been presented to the trial court by motion for a dircted verdict or by motion for a new trial. Horton v. Wright, B.  S. Co.; Bailey v. Davis, Veum v. Stefferud; Jacobson v. Klamann; and Schulenberg v. Long, supra.
If the appellants had assigned error upon the verdict on the ground that the evidence was insufficient to sustain the verdict or that the verdict was contrary to the evidence and in such assignments had pointed out the specific facts claimed to have been conclusively established by the evidence, and wherein the verdict was contrary to the evidence (Comp. Laws 1913, § 7656), and in support of, or as a part of, such assignments had presented a complete transcript of all the evidence, no question would have been presented reviewable in this court. Morris v. Minneapolis, St. P.  S. Ste. M.R. Co. 32 N.D. 366, 155 N.W. 861; Horton v. Wright, B.  S. Co.; Bailey v. Davis; Veum v. Stefferud; and Jacobson v. Klamann, supra. In this case the same result is sought to be obtained indirectly by assignment of error to the instructions. Morris v. Minneapolis, St. P.  S. Ste. M.R. Co. 32 ND at p. 370, 155 N.W. 861.
The assignments of error in this case consist of quotations of certain portions of the instructions. There is not even an attempt to point out wherein the instructions are erroneous.
The statute requires that instructions shall be in writing. Comp. Laws 1913, §§ 7620, 7621. Oral instructions may be given only *Page 462 
"with the consent of both parties entered in the minutes." Comp. Laws 1913, § 7621. When written instructions are given "the court may in its discretion submit the written instructions, which it proposes to give to the jury, to counsel in the case for examination, and require such counsel after reasonable examination thereof to designate such parts thereof as he may deem objectionable, and such counsel must thereupon designate such parts of such instructions as he may deem improper, and thereafter only such parts so designated shall be excepted to by the counsel so designating the same." Comp. Laws 1913, § 7620. In such case, "all proceedings connected with the taking of exceptions shall be in the absence of the jury." Comp. Laws 1913, § 7621.
Apparently the instructions in this case were in writing. In any event, there is nothing to show that oral instructions were given. The record does not show whether the instructions were submitted to counsel for examination, so as to require and enable counsel to designate such parts thereof as he might deem objectionable, as provided by § 7620, Comp. Laws 1913. For aught the record presented on this appeal shows, the instructions were so submitted, and counsel made no objection to any part of the instructions.
We adhere to the former opinion and the conclusion reached therein.
A rehearing is denied.
BURR, Ch. J., and CHRISTIANSON, MORRIS, BURKE, and NUESSLE, JJ., concur. *Page 463